Exhibit 10.2

 

AGREEMENT TO TERMINATE THE LEASE WITH OPTION TO BUY DATED MARCH 10, 2006 AND
AMENDMENT #1 TO SAID LEASE AND ALL LEASES AND AMENDMENTS DATED PRIOR TO MARCH
10, 2016

 

BETWEEN: ATHENA MINERALS INC. AND IT’S PARENT COMPANY ATHENA SILVER CORP.
(HEREINAFTER REFERRED TO AS “ATHENA” OR AS THE “LESSEE”)

 

AND:

 

BRUCE D. STRACHAN AND ELIZABETH K. STRACHAN AS TRUSTEES OF THE BRUCE AND
ELIZABETH STRACHAN REVOCABLE LIVING TRUST DATED 7-25-2007 (HEREINAFTER REFERRED
TO AS THE “LESSOR”)

 

SUBJECT PROPERTY:

(HEREINAFTER REFERRED TO AS THE “LEASED PREMISES”)

 

ASSESSOR’S PARCEL #0517-251-05-0-000 SAN BERNARDINO COUNTY, CALIFORNIA, 413.22
ACRES DESCRIBED AS THE LAND EMBRACED WITHIN THE FOLLOWING PATENTED MINING
CLAIMS: QUAD DEUCE I, QUAD DEUCE II, QUAD DEUCE III, QUAD DEUCE IV, QUAD DEUCE
V, QUAD DEUCE X, QUAD DEUCE XII, QUAD DEUCE XIV, QUAD DEUCE 22, PAL #16, PAL
#17, PAL #35, PAL #36, LANGTRY #1, LANGTRY #2, LANGTRY #4, LANGTRY #5, LANGTRY
#6, CISCO #1, CISCO #2 AND CISCO #3 LODE MINING CLAIMS WHICH ARE SHOWN AND
DESCRIBED ON MINERAL SURVEY #6777 EMBRACING A PORTION OF SECTIONS 6, 7 AND 8,
TOWNSHIP 10 NORTH, RANGE 1 EAST, SAN BERNARDINO BASE AND MERIDIAN IN THE COUNTY
OF SAN BERNARDINO, STATE OF CALIFORNIA.

 

AND:

 

THE LAND EMBRACED WITHIN THE FOLLOWING UNPATENTED MINING CLAIMS: LILLY 10 (CAMC
290263) AND QUAD DEUCE XIII (CAMC 306178)

 



/s/ JCP                             /s/ BDS AND EKS               LESSEE’S
INITIALS LESSOR’S INITIALS

 

 

 

 

 



 1 

 

 

LESSEE AND LESSOR HEREBY MUTUALLY AGREE THAT ALL OF THE DOCUMENTS LISTED OF PAGE
#1 OF THIS DOCUMENT SHALL BE TERMINATED UPON SIGNING OF THIS DOCUMENT BY BOTH
LESSEE AND LESSOR AND THEREAFTER SAID DOCUMENTS SHALL BE NULL AND VOID AND THAT
ALL OBLIGATIONS OF BOTH LESSEE AND LESSOR WHICH ARE DESCRIBED IN SAID DOCUMENTS
SHALL BE TERMIANTED AND SHALL BE NULL AND VOID UPON SIGNING BY BOTH LESSEE AND
LESSOR.

 



 

 

LESSEE: ATHENA MINERALS INC.

 

/s/ JOHN C. POWER                                    April 28,
2020                     BY: JOHN C. POWER, PRESIDENT DATE

 

 



 

 

LESSOR: BRUCE D. STRACHAN & ELIZABETH K. STRACHAN AS TRUSTEES OF THE BRUCE AND
ELIZABETH STRACHAN REVOCABLE LIVING TRUST DATED 7-25-2007

 



/s/ BRUCE D. STRACHAN                               April 21,
2020                     BY: BRUCE D. STRACHAN, TRUSTEE DATE

 

 





/s/ ELIZABETH K. STRACHAN                           April 21,
2020                     BY: ELIZABETH K. STRACHAN, TRUSTEE DATE

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 